Citation Nr: 1726201	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  07-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 15, 2006, for the grant of service connection for an acquired psychiatric disability.

2.  Entitlement to special monthly compensation based on a need for aid and attendance (SMC).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1966 to November 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in February 2010.  An August 2016 letter informed the Veteran that the VLJ who conducted the February 2010 hearing was no longer at the Board.  In a response dated in April 2017, the Veteran indicated that he did not wish to appear at another Board hearing.

In May 2016, the Board remanded the Veteran's claim for SMC for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In May 2016, the Board denied the Veteran's claim for entitlement to an effective date earlier than February 15, 2006, for the grant of service connection for an acquired psychiatric disability, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In September 2016, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Partial Remand (JMPR).



FINDINGS OF FACT

1. The Veteran's original claim for service connection for an acquired psychiatric disability was filed on May 28, 1991, which was denied by a May 1993 rating decision.

2.  The Veteran appealed the May 1993 rating decision, and the Board denied service connection for an acquired psychiatric disability in January 1996.

3.  On February 15, 2006, the Veteran filed a claim to reopen his previously denied claim for service connection for an acquired psychiatric disability, which was granted by a July 2012 Board decision and effectuated by an August 2012 rating decision granting a 100 percent rating effective February 15, 2006.

4.  The Veteran failed without good cause to report for VA examinations scheduled in December 2015 and September 2016 that were necessary to evaluate his claim for SMC.  

5.  The Veteran has not been shown to be permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The January 1996 Board decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1100 (1995).

2.  The criteria for an effective date earlier than February 15, 2006, for grant of service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

3.  The criteria for SMC have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for an acquired psychiatric disability was granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  Moreover, while the previous Board decision was appealed, not dispute was raised with regard to either the duty to notify or the duty to assist.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was also offered the opportunity to testify at another hearing before the Board, but he declined.

The Veteran was scheduled for VA examinations to determine if he met the requirements for SMC.  He was scheduled for examinations in December 2015 and in August 2016; however, the Veteran failed to report for these examinations and has not shown good cause for his failures to report.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Earlier Effective Date

The Veteran filed his original claim for service connection for an acquired psychiatric disability on May 28, 1991, which was denied by a May 1993 rating decision, which the Veteran appealed to the Board.

In January 1996, the Board denied service connection for an acquired psychiatric disability, which included posttraumatic stress disorder (PTSD) and schizophrenia.  The Board found that the Veteran did not have a diagnosis of PTSD.  The Board also found that the Veteran's schizophrenia was not due to his active service.  That decision is final.

On February 15, 2006, the Veteran filed a claim to reopen his service connection claim for an acquired psychiatric disability.  In a June 2006 rating decision, reopening the claim was denied, which the Veteran appealed to the Board.  In April 2010, the Board reopened the service connection claim and remanded the claim for further development.  In January 2011, the Board denied service connection claim.  In October 2011, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).  In July 2012, the Board granted service connection for an acquired psychiatric disability.  An August 2012 rating decision effectuated the grant for service connection and assigned an initial rating of 100 percent effective February 15, 2006, the date the Veteran filed to reopen his previously denied service connection claim.

In January 2013, the Veteran filed a notice of disagreement indicating that he wanted an earlier effective date for the grant of service connection.  Specifically, he asserted that a casualty list from no-quarter.org, which served in part, as the basis for reopening the previously denied claim and led to the grant of service connection could be construed as a service department record since no-quarter.org purportedly reflects information contained in an official service department record that long-existed and was available to VA when the claim was originally denied in May 1993.  Therefore, he asserted that he was entitled to an earlier effective date of May 28, 1991, the date of the original claim for service connection.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise  provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran asserts that 38 C.F.R. § 3.156(c) is applicable to his case, arguing that the casualty list from no-quarter.org contained information from an official service department record.  38 C.F.R. § 3.156(c) requires VA to reconsider a claim "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim." 

The Veteran argues that his claim was reopened in part based on the finding that the report from no-quarter.org, and that, because the website was drawn from official Department of Defense documents, the use of the evidence from the website should be considered a "relevant" service department record.
 
The award of benefits in this case was based on new and material evidence submitted after a previous claim had been disallowed.  See 38 U.S.C. § 5108.  Section 3.156(a) provides generally that "[a] claimant may reopen a finally adjudicated claim by submitting new and material evidence."  38 C.F.R. § 3.156(a).  The regulation defines "new" evidence as "existing evidence not previously submitted to agency decisionmakers."  Id.  It defines "material" evidence as "existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  Id.

Effective dates for awards of benefits, including those benefits awarded because of new and material evidence, are generally governed by 38 U.S.C. § 5110.  Akers v.
Shinseki, 673 F.3d 1352, 1357 (Fed. Cir. 2012).  The statute provides that the effective date for an award of veterans benefits based on a reopened claim after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The Secretary promulgated a regulation, 38 C.F.R. § 3.400, which implements § 5110(a), and similarly provides that the effective date for an award of benefits shall "be the date of receipt of the claim or the date entitlement arose, whichever is the later."

However, the Veteran relies on § 3.156(c) for an earlier effective date.  Section 3.156(c) is an exception to the general rule in § 3.156(a), which only permits claims to be reopened on the submission of new and material evidence.

Section 3.156(c) also provides for different effective dates in certain conditions.  In contrast to the general rule, § 3.156(c) requires the VA to reconsider a veteran's claim when relevant service department records are newly associated with the veteran's claims file, whether or not they are "new and material" under § 3.156(a).  38 C.F.R. § 3.156(c)(1) (noting that § 3.156(c) applies "notwithstanding paragraph (a)").   In other words, § 3.156(c) serves to place a veteran in the position he would have been had the VA considered the relevant service department record before the disposition of his earlier claim.

Section 3.156(c) includes three parts relevant to this appeal.  First, subsection (c)(1) defines the circumstances under which the VA must reconsider a veteran's claim for benefits based on newly associated service department records:  [A]t any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . .  38 C.F.R. § 3.156(c)(1).

The Veteran asserts that § 3.156(c) requires a retrospective disability rating inquiry when (1) the VA rendered a decision denying a claim before receiving certain service department records and (2) benefits are later granted based on those records, in whole or in part.

In this case, the Veteran filed his service connection claim for a nervous condition in May 1991.  In March 1992, he filed a service connection claim for PTSD.  In May 1993, the Veteran's claim was denied as the record did not contain a diagnosis for an acquired psychiatric condition.  The Veteran appealed the claim to the Board, and in January 1996, the Board found that the record did not contain a diagnosis of PTSD and that the Veteran's currently diagnosed schizophrenia was not due to his active service.  The Board based its decision on a January 1992 SSA psychiatric examination, which found he had a diagnosis of schizophrenic disorder, although the SSA examiner noted that although the Veteran described symptoms consistent with PTSD.  A May 1992 VA examiner also diagnosed the Veteran with schizophrenia, but noted that the records did not seem to indicate that the Veteran's schizophrenia originated during his active service.  As such, the Veteran was previously denied service connection for PTSD as he lacked a diagnosis.  In addition, Veteran's schizophrenia was not due to his active service.  Thus, his claim was denied based on the lack of a PTSD diagnosis and the lack of a nexus between his diagnosed schizophrenia and his active service

Following the final October 1993 Board denial of the Veteran's May 1991 claim, the Veteran filed a claim to reopen his previously denied service connection claim for an acquired psychiatric disability on February 15, 2006, which was denied in a June 2006 rating decision.  The Veteran appeals this decision to the Board.  In April 2010, the Board granted reopening the previously denied claim based on new and material evidence that consistent of a no-quarter.org casualty list, lay statements, private treatment records, VA treatment records, and the Veteran's hearing testimony.  In a July 2012 Board decision, combat-related stressors were conceded and the Veteran was granted service connection based on the benefit of the doubt as the evidence both for and against the claim was in equipoise.  While an August 2007 VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, psychologist W.A. opined that the Veteran's acquired psychiatric disorder was more likely than not due to his active service in April 2012.  Interestingly, in Dr. W.A.'s report, while she mentioned there were casualties in Vietnam, which is a given, she did not specifically refer to the casualty list submitted by the Veteran.  As such, the fact that the Veteran witnessed casualties in Vietnam is not at issue.  See 38 C.F.R. §  3.156 (c); Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014) (§ 3.156(c) did not apply where additional service department information only confirmed facts that '"were never in question.").  The issue is when was his acquired psychiatric disability was found to be due to his active service.

As such, even if the casualty list from no-quarter.org is considered a service department record, the no-quarter.org casualty list was not the new and material evidence that formed the basis for the grant of service connection at issue; rather, the relevant new and material evidence which ultimately led to the grant of the Veteran's claim resulted an April 2012 psychologist's opinion.  The no-quarter.org casualty list, while considered new and material in combination with other submitted evidence at the time of the April 2010 Board decision, did not in itself lead to the grant of service connection.  As such, 38 C.F.R. § 3.156(c)(1) is not applicable in this case as the no-quarter.org casualty list was not the reason for the grant of service connection, but instead, it was the weight of the medical evidence that was in equipoise, which included the opinions of the VA examiner and Dr. W.A. 

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to service connection for PTSD arose at an earlier time, the law mandates that the effective date shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. §  3.156 (c)(3) (emphasis added).  In the present case, the Veteran was not found disabled due to his acquired psychiatric disorder until the medical evidence was in equipoise, which was done by the August 2012 Board decision.  Thus, service connection was granted back to the date of application, February 16, 2006.  Furthermore, the Veteran was not diagnosed with PTSD until the early 2000s, well after the previous denial in May 1993.  As such, even if the May 1993 rating decision was reconsidered, there would still be no diagnosis of PTSD related to his active service on which to grant service connection.

The Court held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show CUE in the prior denial of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the previous rating decision.

The United States Court of Appeals for the Federal Circuit has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the May 1993 rating decision is final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on February 15, 2006.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

Accordingly, the claim for an effective date earlier than February 25, 2006, for the grant of service connection for an acquired psychiatric disability is denied.

SMC

The Board notes that the RO developed a separate appeal for the issues of entitlement to SMC.  However, because entitlement to SMC was part of the appeal for the Veteran's increased rating claim for an acquired psychiatric disability, the Board has jurisdiction over the issue.

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as:  the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day, will not suffice.  38 C.F.R. § 3.352 (a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for SMC by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

It is long-recognized that claims for SMC are part of any claim for an increased disability evaluation, so long as the provisions are applicable to the facts of the case.  Kales v. Derwinski, 1 Vet. App. 118, 120-121 (1991).  

The RO scheduled the Veteran for a VA examination in December 2015.  In May 2016, the Board remanded the claim for a new examination to be scheduled.  A new examination was scheduled for August 2016, which the Veteran requested to be rescheduled.  The examination was rescheduled for September 6, 2016, but the Veteran failed to report and has not responded or explained in any way the reason for his failure to report to the examination.  The Board emphasizes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim. 38 C.F.R. §  3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. §  3.655(b) (emphasis added).

The first question for resolution here is whether the benefits cannot be established or confirmed without the examinations.  It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  The stated bases for the Board's remand were to determine if the Veteran qualified for SMC.  Indeed, the examination was necessary to evaluate the Veteran's assertions of being housebound. 

Having found that the criteria under 38 C.F.R. §  3.655(a) are met, the disposition of the SMC claim is contingent on the type of claim at issue.  The SMC claim is not the original claim for compensation.  The current rating issue arises from an increased rating claim received in February 2006.  The appropriate disposition regarding that claim is denial as per 38 C.F.R. § 3.655(b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Furthermore, the evidence does not show that the Veteran's service-connected disabilities result in the Veteran being housebound.  In April 2015, the Veteran attended a VA homeless program.  He appeared alert and oriented and did not voice any suicidal ideation, intent, or plan.  As such, the meager evidence of record shows that the Veteran is able to leave his home despite his self-reports and reports from friends and family.

As the Veteran failed to report to two VA examinations for SMC and the medical evidence shows that the Veteran leaves his home, the Veteran does not qualify for SMC by reason of being housebound due to his service-connected disabilities, and his claim is denied.



ORDER

An effective date earlier than February 15, 2006, for the grant of service connection for an acquired psychiatric disability is denied.

SMC is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


